IN TI~IE SUPREME COURT OF THE STATE OF DELAWAR.E

l\/[ATTI-IEW D. PINNAVAIA, §
§ No. 637, 2015
Plaintiff Below, §
Appellant, § Court Below: Court of
§ Chancery of the State of
v. § Delaware
§
J.P. MORGAN CI-IASE AND § C.A. No. 11231
COMPANY, JAl\/[ES DIMON (IN §
TI-[E CAPACITY OF CI-IIEF §
EXECUTIVE OFFICER), §
§
Defendants Below, §
Appellees. §

Submitted: December 10, 2015
Decided: February l, 2016

Before VALIHURA, VAUGHN and SEITZ, Justices.
0 R D E R

This ls‘ day of February 2016, it appears to the Court that:

(1) This appeal is from the Court of Chancery’s memorandum
opinion dated September ll, 2015.' The pro se appellant, Matthew D.
Pinnavaia, filed the appeal on November 24, 2015, seventy-four days after

the opinion was entered on the Court of Chancery docket.

‘ Pzm».»avaia v. J.P. Morgan chase and co»npany, 2015 wL 5657026 (Del. ch. sept 11,
2015).

(2) To invoke this Court’s appellate jurisdiction, a notice of appeal
in a civil case must be received by the Clerk "[w]ithin 30 days after entry
upon the docket" of the order sought to be reviewed.z The jurisdictional
defect created by the untimely filing of an appeal cannot be excused unless
the appellant can demonstrate that the delay in filing the appeal is
attributable to court-related personnel.3

(3) The Clerk issued a notice directing Pinnavaia to show cause
why the appeal should not be dismissed as untimely filed. In response,
Pinnavaia claims that the Court of Chancery first notified him of the
September ll opinion on October 30, 2015. He asserts that the appeal is
timely filed because he filed the notice of appeal on November 24, 2015,
within thirty days of October 30, 2015.

(4) Pinnavaia’s assertion is unavailing. The record reflects that the
Court of Chancery sent the opinion to Pinnavaia by U.S. mail on September
14, 2015.4 The record does not support a finding that Pinnavaia’s delay in

filing the notice of appeal is attributable to court personnel. This case does

2 Del. Supr. Ct. R. 6(a)(i). Fisher v. Biggs, 284 A.2d ll7, l 18 (Del. l97l).

3 M¢Millan v. s»are, 2013 wL 5914110 (Del. Nav. 7, 2013) wiring Bey v. srare, 402 A.zd
362, 363 (Del. 1919)).

4 The delivery method and date are reflected in the Court of Chancery case docket.
2

not fall within the exception to the general rule that mandates the timely

filing of a notice of appeal.

NOW, THEREFORE, IT IS ORDER_ED, under Supreme Court Rules

6 and 29(b), that the appeal is DISMISSED.

BY TI~[E COURT:

 

531